Case 1:20-cv-24069-RNS Document 43-2 Entered on FLSD Docket 10/21/2020 Page 1 of 10




                         EXHIBIT 25
Key swing states vulnerable to USPS slowdowns as millions vote by mail...   about:reader?url=https://www.washingtonpost.com/business/2020/10/20...
           Case 1:20-cv-24069-RNS Document 43-2 Entered on FLSD Docket 10/21/2020 Page 2 of 10




                    washingtonpost.com




                    Jacob Bogage

                    12-15 minutes



                    The slowdowns, which have raised alarms and suspicions among
                    voters, postal workers and voting experts, have particular
                    implications for states with strict voter deadlines. Michigan,
                    Wisconsin and Georgia, for example, do not accept ballots that
                    arrive after Election Day regardless of postmark. Of the states that
                    do, there is generally a short qualifying window: In North Carolina,
                    where polls have President Trump and Democratic nominee Joe
                    Biden in a dead heat, postmarked ballots must arrive within three
                    days of the election.

                    “There are fundamental and foundational issues with the Postal
                    Service that go beyond voting, and there are issues with election
                    administration that we can address,” said David Becker, executive
                    director of the nonpartisan, nonprofit Center for Election Innovation
                    and Research. “But the rules we have for the next 14 days are the
                    rules we have.”

                    There are always variabilities in the mail, he said. “There have
                    always been states that have firm deadlines after which no more


1 of 9                                                                                                                      10/21/2020, 12:14 PM
Key swing states vulnerable to USPS slowdowns as millions vote by mail...   about:reader?url=https://www.washingtonpost.com/business/2020/10/20...
           Case 1:20-cv-24069-RNS Document 43-2 Entered on FLSD Docket 10/21/2020 Page 3 of 10

                    ballots will be accepted. There has always been an element of
                    voter responsibility along with responsibility of election officials and
                    the Postal Service. And voters are embracing that responsibility.”

                    In Detroit, where Democrats are relying on heavy turnout to carry
                    the rest of Michigan, only 70.9 percent of first-class mail was on
                    time the week that ended Oct. 9, compared with 92.2 percent at
                    the start of the year.

                    In Wisconsin — which struggled mightily with a vote-by-mail
                    primary in August — on-time delivery fell to 84.3 percent in the
                    Lakeland district, which encompasses most of the state. In North
                    Carolina’s Greensboro district, which includes Raleigh and
                    Durham, service was 10.1 percentage points lower than it had
                    been in January. Timeliness also varied widely in postal districts in
                    Pennsylvania and Florida.




2 of 9                                                                                                                      10/21/2020, 12:14 PM
Key swing states vulnerable to USPS slowdowns as millions vote by mail...   about:reader?url=https://www.washingtonpost.com/business/2020/10/20...
           Case 1:20-cv-24069-RNS Document 43-2 Entered on FLSD Docket 10/21/2020 Page 4 of 10




                    Postal Service spokesman David Partenheimer said the agency
                    has maintained performance standards despite surging mail
                    volumes and challenges related to the pandemic. The agency had
                    made an estimated 64 million ballot deliveries — to and from
                    election offices — through Oct. 7, agency data shows.

                    “The Postal Service is fully committed and actively working to
                    handle the increase in election mail volume across the country
                    over the next two weeks,” he said in an emailed statement to The
                    Washington Post, adding that extra staffing and resources have
                    been allocated to help process and deliver election mail.

                    Workers have been instructed to use “extraordinary measures” to
                    accelerate the delivery of ballots, he wrote. Those measures
                    include expedited handling, special pick-ups, and extra and
                    Sunday deliveries.

                    But some postal workers say ballot-handling directives from
                    higher-ups have been chaotic. Letter carriers in Michigan say
                    supervisors press them to focus on package delivery toward the
                    end of their shifts, leaving ballot collection lower on the priority list.
                    In Pennsylvania, clerks are preparing to handstamp ballot
                    envelopes in the final stretch of the 2020 campaign, to steer them
                    away from overwhelmed processing plants.

                    Though government officials and election experts say
                    municipalities have made great strides in preparing for the Nov. 3
                    election, mail service remains a key variable given that 198 million
                    Americans are eligible to vote by mail. Postal leaders are
                    scrambling to build confidence in an agency that has been
                    maligned as a “joke” by Trump, was forced to suspend a major


3 of 9                                                                                                                      10/21/2020, 12:14 PM
Key swing states vulnerable to USPS slowdowns as millions vote by mail...   about:reader?url=https://www.washingtonpost.com/business/2020/10/20...
           Case 1:20-cv-24069-RNS Document 43-2 Entered on FLSD Docket 10/21/2020 Page 5 of 10

                    cost-cutting agenda and told 46 states and the District of Columbia
                    that their election regulations were “incongruous” with mail service.

                    The Postal Service data reveals an agency fighting to stabilize
                    itself before a final influx of ballots, as well as the holiday season’s
                    onslaught of packages, greeting cards and catalogues.

                    “In the current state of the world, there is nothing a voter could do
                    to work around problems in the post office,” said J. Remy Green,
                    an attorney who represents a group of voters in a lawsuit against
                    the Postal Service before the Southern District of New York.

                    “I think at the end of the day, the damage that has been done here,
                    it’s not just service performance and quantifiable damage,” Green
                    said. “It is a kind of psychic damage to the confidence of voters
                    and confidence in the vote.”

                    According to a Washington Post-University of Maryland poll
                    conducted by Ipsos in late August, 34 percent of registered voters
                    said they were not confident their vote would be counted correctly
                    if submitted by mail. Another 37 percent were only “somewhat”
                    confident. More than 60 percent of respondents said they had
                    never before voted by mail.

                    A representative from the Trump campaign declined to comment.
                    The Biden campaign did not immediately respond to a request for
                    comment.

                    The Postal Service began the year moving 91.8 percent of all first-
                    class mail on time — below its internal goal of 95 percent but
                    within the realm of reliable service. The national rate hovered in
                    the low 90s until mid-July, roughly a month into the tenure of
                    Postmaster General Louis DeJoy, a former supply-chain logistics
                    executive and major Trump financier who implemented a stricter

4 of 9                                                                                                                      10/21/2020, 12:14 PM
Key swing states vulnerable to USPS slowdowns as millions vote by mail...   about:reader?url=https://www.washingtonpost.com/business/2020/10/20...
           Case 1:20-cv-24069-RNS Document 43-2 Entered on FLSD Docket 10/21/2020 Page 6 of 10

                    transportation schedule that banned late and extra deliveries, and
                    other cost-cutting measures.

                    Meanwhile, regional vice presidents and local managers were
                    instructed to cut hours among a 630,000-member workforce
                    already flattened by the coronavirus pandemic. The Postal Service
                    also mothballed nearly 700 high-speed mail-sorting machines and
                    removed more than 1,500 public collection boxes, moves the
                    agency says were planned before DeJoy’s arrival.

                    The postmaster general suspended those moves in August after
                    public and congressional pushback, but he declined to replace
                    machines already disconnected (many had been trashed or
                    scrapped for parts) or replace the collection boxes. The Postal
                    Service maintains it has ample capacity to process election mail.

                    But postal workers say those changes have made their jobs more
                    difficult and contributed to the delays. Mail is no longer sorted
                    locally — instead items are sent to centralized processing facilities
                    that cover larger geographic areas — making late and extra trips
                    crucial components of timely delivery. Fewer sorting machines
                    means more mail is hand-sorted, which is time-intensive and has a
                    greater margin of error. It also means mail can sit around longer
                    before processing.

                    Still, on-time service has improved since early August, after DeJoy
                    suspended his changes and after seven federal courts intervened
                    on behalf of 19 states and voters groups. Judges in New York,
                    Pennsylvania, Washington state and D.C. ordered the Postal
                    Service to authorize late and extra trips to deliver election mail,
                    including ballots, ballot applications and voting information.

                    The Postal Service, though, continues to struggle with issues that


5 of 9                                                                                                                      10/21/2020, 12:14 PM
Key swing states vulnerable to USPS slowdowns as millions vote by mail...   about:reader?url=https://www.washingtonpost.com/business/2020/10/20...
           Case 1:20-cv-24069-RNS Document 43-2 Entered on FLSD Docket 10/21/2020 Page 7 of 10

                    are independent of but were exacerbated by DeJoy’s policies,
                    according to postal workers and logistics experts.

                    The front lines remain understaffed and rely heavily on overtime
                    hours to accomplish basic tasks. During the summer, employees
                    routinely worked 60 hours or more per week, say workers and
                    organized-labor leaders. Now, as the holidays approach and the
                    Postal Service grapples with surging package volumes, overtime
                    hours have soared.

                    The agency recorded 3.3 million overtime hours, or 21.1 percent of
                    all work hours, during the week of Oct. 15, according to documents
                    filed in the Pennsylvania lawsuit. Overtime hours typically make up
                    10 to 13 percent of all hours within a two-week pay period.

                    Though election mail and packages are processed on separate
                    machines, they still funnel out to individual carriers for delivery,
                    leaving the agency to decide which has priority.

                    The Postal Service has a vested interest in both. Ballots are
                    profitable because municipalities cover the cost if they are mailed
                    without postage, while packages are a core and growing part of its
                    finances.

                    Postal workers say that tension is clear in Michigan, especially in
                    Detroit’s suburbs. Letter carriers say they receive messages daily
                    telling them to prioritize packages — which often have guaranteed
                    delivery windows — over other items, including election mail.
                    Carriers have taken to sorting through their satchels mid-route to
                    pull out ballots and pieces of voting information so they can
                    prioritize them on their own, according to two letter carriers who
                    spoke on the condition of anonymity to avoid retribution.

                    The frequency of mail delivery also varies widely by Zip code,

6 of 9                                                                                                                      10/21/2020, 12:14 PM
Key swing states vulnerable to USPS slowdowns as millions vote by mail...   about:reader?url=https://www.washingtonpost.com/business/2020/10/20...
           Case 1:20-cv-24069-RNS Document 43-2 Entered on FLSD Docket 10/21/2020 Page 8 of 10

                    even on postal routes within minutes of one another. In facilities
                    that serve Detroit’s mostly White suburbs, staffing has remained
                    steady, the workers said, and residents can expect delivery daily. If
                    a piece of mail is late, they said, it will probably arrive the next day.

                    But in more racially diverse neighborhoods, they said, mail delivery
                    typically occurs twice or three times a week unless a parcel is in
                    the mix.

                    “I walked around a little bit — it was a mess in there,” one of the
                    letter carriers said of a post office that serves Detroit. “There was
                    mail everywhere. And not mail everywhere in the sense that,
                    ‘Carriers come in the morning and this is my route for the day, I’ve
                    got to [sort] this up and get out of here.’ This was mail everywhere
                    because no one is there to carry that mail.”

                    The Detroit postal district extends 130 miles north and 110 miles
                    west, covering about a quarter of the state and including
                    communities with predominantly Black populations. It also had the
                    worst mail service in the country the week that ended Oct. 9.
                    Meanwhile, the Greater Michigan district, which covers the rest of
                    the state and rural areas that helped deliver the state to Trump in
                    2016, was in line with the national average — and 16 percentage
                    points better than Detroit.

                    Simple awareness of the delivery issues is one of the best ways to
                    protect mailed ballots, said Christopher Thomas, a fellow at the
                    Bipartisan Policy Center think tank who was Michigan’s longtime
                    director of elections.

                    “There might be a little faith in the postal system in the sense of
                    the pressure being on right now for them to handle election mail,”
                    Thomas said. “It’s distinctive mail for them to see and pull out. And


7 of 9                                                                                                                      10/21/2020, 12:14 PM
Key swing states vulnerable to USPS slowdowns as millions vote by mail...   about:reader?url=https://www.washingtonpost.com/business/2020/10/20...
           Case 1:20-cv-24069-RNS Document 43-2 Entered on FLSD Docket 10/21/2020 Page 9 of 10

                    people who live in those areas know that their mail is not
                    dependable. The hope is that they know not to test that out.”

                    Most of Wisconsin is contained in the Lakeland postal district,
                    where mail service is 6 percentage points below January levels.
                    Voters have requested 1.4 million ballots, nearly half of the 3
                    million that state residents are projected to cast. They have
                    already returned 61.4 percent of those ballots, a rate that dwarfs
                    the national average of 22.7 percent, according to the United
                    States Elections Project.

                    Mail service in pockets of Florida and Pennsylvania also could
                    prove decisive.

                    Without Florida and its 29 electoral votes, Trump’s path to 270
                    electors is exceedingly difficult. In the heavily Democratic South
                    Florida district, mail service is the worst in the state, at 82.8
                    percent. In the Gulf Atlantic district, which includes the northern
                    cities of Jacksonville, Tallahassee and Pensacola, delivery stands
                    at 83.4 percent. The Suncoast district, which includes Orlando,
                    features some of the heaviest conservative strongholds in the
                    state.

                    The unpredictable mail service, coupled with Florida’s firm
                    election-night cutoff for ballot delivery, has labor leaders worried.

                    “Everything has been running differently between the three
                    districts. There’s no consistency,” said Al Friedman, president of
                    the Florida State Association of Letter Carriers. “You knew this
                    election was coming four years ago. You knew the amount of
                    political mail was going to be the worst. You predicted this in May
                    — the worst year for political mail ever. And you didn’t plan.”

                    Mail service in Pennsylvania similarly varies by region, with better

8 of 9                                                                                                                      10/21/2020, 12:14 PM
Key swing states vulnerable to USPS slowdowns as millions vote by mail...   about:reader?url=https://www.washingtonpost.com/business/2020/10/20...
           Case 1:20-cv-24069-RNS Document 43-2 Entered on FLSD Docket 10/21/2020 Page 10 of 10

                    and more consistent results recorded in areas that are primarily
                    rural, suburban and conservative.

                    The Western Pennsylvania district, which encompasses Pittsburgh
                    and its surrounding suburbs and exurbs, traditionally has some of
                    the best on-time rates in the country. The on-time rate of 89.4
                    percent exceeds the national average. The Central Pennsylvania
                    district, a Republican stronghold, has an 83.2 percent on-time rate.

                    But the Philadelphia Metro district, which Democrats need to
                    dominate to offset GOP votes in the rest of the state, is one of only
                    six districts in the country with on-time service below 80 percent.
                    Staffing shortfalls remain a chronic issue, according to postal
                    employees in the state. In Philadelphia, workers are preparing to
                    cull ballots, process them by hand and deliver them to local
                    election officials to avoid having to send them to regional
                    processing plants, where the sorting system moves slower.

                    “It’s hard to tell a voter with certainty,” said David Thornburgh,
                    president of the local good-government group Committee of
                    Seventy, “how long it will take the post office to deliver their ballot.”




9 of 9                                                                                                                      10/21/2020, 12:14 PM
